





Exhibit 10.24


2016 AMENDMENT
EXECUTIVE SALARY CONTINUATION AGREEMENT
FOR
CARY S. DAVIS


THIS AMENDMENT, made and entered into this 14th day of December, 2016, by and
between Origin Bank (formerly Community Trust Bank), a bank organized and
existing under the laws of the State of Louisiana (hereinafter referred to as
the “Bank”), and Cary S. Davis, an Executive of the Bank (hereinafter referred
to as the “Executive”), shall effectively amend Executive Salary Continuation
Agreement dated December 15, 2008, (hereinafter referred to as the “Agreement”),
as specifically set forth herein. Pursuant to Subparagraph XI(C), Amendment or
Revocation, of the Agreement, the Bank and the Executive hereby adopt the
following amendment:
Paragraph IV, “Retirement Benefit,” shall be deleted in its entirety and
replaced with the following Paragraph IV:
IV.    RETIREMENT BENEFIT
Upon attainment of the Normal Retirement Age, the Executive is eligible for an
annual benefit equal to Fifty-Nine Thousand One Hundred Seventy-seven and
00/100ths Dollars ($59,177.00).  If the Executive continues employment with the
Bank past Normal Retirement Age, the benefit shall be increased annually by an
amount equal to eight percent (8%) as a cost of living adjustment.  Said benefit
is payable following the Executive’s attainment of his Retirement Date. For each
year that the Executive or the Executive’s Beneficiary shall receive a benefit,
said benefit amount shall be increased by one and one-half percent (1.5%) from
the previous year’s benefit amount.  Said benefit shall be paid in equal annual
installments until the death of the Executive with a fifteen (15) year
distribution period certain. If less than fifteen (15) annual payments have been
made under this Paragraph IV upon the death of the Executive, the Bank shall
continue making the monthly payments to the individual or individuals the
Executive may have designated in writing and filed with the Bank until a total
of fifteen (15) annual payments have been made under this Paragraph IV. In the
absence of any effective Beneficiary designation, any such amount becoming due
and payable upon the death of the Executive shall be payable to the duly
qualified executor or administrator of the Executive’s estate. Said payment
shall be made the first day of the month following Separation from Service.
This Amendment shall be effective the 1st day of January 2017. To the extent
that any term, provision, or paragraph of the Agreement is not specifically
amended herein, or in any other amendment thereto, said term, provision, or
paragraph shall remain in full force and effect as set forth in said Agreement.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Amendment and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming
copy.        
 
Origin Bank
 
Cary S. Davis
 
 
 
 
By:
/s/ Linda W. Tuten
 
/s/ Cary S. Davis
 
(Bank Officer other than Executive)
 
 
 
 
 
 
Title:
EVP / CP&DO
 
 




